EXHIBIT 32.1 and 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Consorteum Holdings, Inc. (the “Company”) for the period ended March 31, 2012 filed with the Securities and Exchange Commission on the date hereof (the “Report”), I Craig A. Fielding, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and consolidated results of operations of the Company for the periods presented. Date:June 14, 2012 /s/ Craig A. Fielding Craig A. Fielding, Chief Executive Officer and Chief Financial Officer
